PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/573,326
Filing Date: 10 Nov 2017
Appellant(s): Franke et al.



__________________
Katherine M. Scholz (Reg. No. 73,341)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed on November 11, 2020 and December 10, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

Claims 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0185255 A1 to Nevoret et al. (hereinafter “Nevoret”).  United States Patent No. 8,828,411 B2 to Yoo et al. (hereinafter “Yoo”) is relied on as an evidentiary reference.

Referring to Applicant’s independent claim 37, Nevoret teaches a vitreous bond abrasive article precursor (See Abstract; pars. [0026-30], [0032-34], [0041], [0051], [0058], [0060-61], [0067] of Nevoret) comprising vitreous bond precursor particles (par. [0061]; the alpha-alumina particles of Nevoret are equivalent to Applicant’s claim term “vitreous bond precursor particles”) and abrasive particles (par. [0061]; the diamond and cubic boron nitride particles of Nevoret are equivalent to Applicant’s claim term “abrasive particles”) retained in a temporary organic binder (pars. [0027-29], [0032-33], [0038], [0040], [0051], [0058]; the polymeric material, such as polyamides and polystyrenes of Nevoret are equivalent to Applicant’s claim term “a temporary organic binder”), wherein the vitreous bond abrasive article precursor has at least one tortuous cooling channel extending at least partially therethrough (pars. [0026], [0037], [0070-72]; MPEP 2113 [R-08.2017] (I) In the instant case, the vitreous bond abrasive article precursor of Nevoret is fabricated via printing methods (pars. [0026-29], [0032-33], [0038], [0040-41], [0051], [0058], [0060-61], [0067] of Nevoret) that are identical or substantially identical to Applicant’s fabrication method (Applicant’s specification as originally filed, page 4, ll. 5-8; page 6, ll. 19-22; page 7, ll. 11-14; page 9, ll. 6-23).  In addition, the Yoo reference provides evidence solid freeform fabrication techniques such as three-dimensional printing can produce structures having internal features, such as an axial channel and intersecting radial channels, by the repeated sequence of the steps: spreading vertically thin layers of loose powder; selectively depositing a fluid material in the loose powder to form solid regions and areas where loose  of Nevoret), and teaches further the resultant vitreous bond abrasive article precursor includes internal structured channels (pars. [0026], [0037], [0070-72] of Nevoret), Applicant’s claim limitation “wherein the tortuous cooling channel is formed solely by partially overlapping areas in each of the successive layers that are free of dispensed temporary binder, such that when abrasive particles unbound by the temporary organic binder are removed, the tortuous cooling channel is exposed” does not impart distinctive structural characteristics.

Referring to Applicant’s independent claim 38, Nevoret teaches a vitreous bond abrasive article precursor (See Abstract; pars. [0026-30], [0032-34], [0041], [0051], [0058], [0060-61], [0067] of Nevoret) comprising vitreous bond precursor particles (par. [0061]; the alpha-alumina particles of Nevoret are equivalent to Applicant’s claim term “vitreous bond precursor particles”) MPEP 2113 [R-08.2017] (I) In the instant case, the vitreous bond abrasive article precursor of Nevoret is fabricated via printing methods (pars. [0026-29], [0032-33], [0038], [0040-41], [0051], [0058], [0060-61], [0067] of Nevoret) that are identical or substantially identical to Applicant’s fabrication method  of Nevoret), and teaches further the resultant vitreous bond abrasive article precursor includes internal structured channels (pars. [0026], [0037], [0070-72] of Nevoret), Applicant’s claim limitation “wherein the arcuate cooling channel is formed solely by partially overlapping areas in each of the successive layers that are free of dispensed temporary binder, such that when abrasive particles unbound by the temporary 

Referring to Applicant’s claim 39, Nevoret teaches the abrasive particles comprise first abrasive particles and second abrasive particles (pars. [0044], [0061]; Nevoret teaches utilizing a first set of abrasive particles and a first uncured binder and a second set of abrasive particles and a second uncured binder; the first and second sets of abrasive particles respectively are equivalent to Applicant’s claim terms “first abrasive particles” and “second abrasive particles”), wherein the first abrasive particles and second abrasive particles are disposed in predetermined different regions within the vitreous bond abrasive article (pars. [0044], [0061] of Nevoret).

Referring to Applicant’s claim 40, Nevoret teaches the different regions are layers (See Abstract; pars. [0009-11], [0027], [0035], [0037], [0039] of Nevoret).

Referring to Applicant’s claim 41, Nevoret teaches the abrasive particles comprise at least one of diamond particles or cubic boron nitride particles (par. [0061] of Nevoret).

Referring to Applicant’s claim 42, Nevoret teaches the abrasive particles comprise at least one of silicon carbide (par. [0061] of Nevoret), boron carbide (par. [0061] of Nevoret) or metal oxide ceramic particles (par. [0061]; the alpha-alumina particles of Nevoret are equivalent to Applicant’s claim term “metal oxide ceramic particles”).

Referring to Applicant’s claim 43, Nevoret teaches the vitreous bond abrasive article is an abrasive wheel (pars. [0025], [0076], [0079]; FIGS. 15 and 17 of Nevoret).

Claims 25-29, 31-33, 35, 36, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0185255 A1 to Nevoret et al. (hereinafter “Nevoret”) in view of United States Patent No. 6,945,857 B1 to Doan et al. (hereinafter “Doan”).  United States Patent No. 8,828,411 B2 to Yoo et al. (hereinafter “Yoo”) is relied on as an evidentiary reference. 

Referring to Applicant’s independent claim 25, Nevoret teaches a method of making a vitreous bond abrasive article (See Abstract of Nevoret), the method comprising sequential steps: 
a) a subprocess comprising sequentially (pars. [0026-29], [0058], [0060-61] of Nevoret):
i) depositing a layer of loose powder particles in a confined region (pars. [0026-29], [0033] of Nevoret), wherein the loose powder particles comprise vitreous bond precursor particles and abrasive particles (par. [0061]; the alpha-alumina particles of Nevoret are equivalent to Applicant’s claim term “vitreous bond precursor particles”; the diamond and cubic boron nitride particles of Nevoret are equivalent to Applicant’s claim term “abrasive particles”), and wherein the layer of loose powder particles has substantially uniform thickness (par. [0067] of Nevoret);
ii) jetting a temporary liquid organic binder precursor material in a pattern, wherein the pattern comprises applying the temporary liquid organic binder in predetermined regions of the layer of loose powder particles (pars. [0027-29], [0032-33], [0038], [0040], [0051], [0058]; the polymeric material, such as polyamides and polystyrenes of Nevoret are equivalent to 
iii)    converting the temporary liquid organic binder precursor material into a temporary binder material that bonds together particles of the loose powder particles in the predetermined regions to form a layer of bonded powder particles (pars. [0033], [0041], [0051], [0058] of Nevoret);
b) independently carrying out step a) a plurality of times to generate an abrasive article preform comprising the bonded powder particles and remaining loose powder particles (pars. [0026-29], [0033], [0041], [0051], [0058], [0060-61] of Nevoret), wherein in each step a), the loose powder particles are independently selected and the liquid binder precursor material is independently selected (pars. [0026-29], [0033], [0041], [0051], [0058], [0060-61] of Nevoret), wherein the liquid binder precursor material is jetted in a first pattern on a first layer, a second pattern on a second layer, and wherein the first and second patterns differ (pars. [0036-37]; FIGS. 4 and 5; Nevoret’s illustrations demonstrate successive layers, each layer having a different pattern, can be deposited);
c) after the unitary vitreous bond precursor article is formed in steps (a) and (b) (See Abstract; pars. [0026-29], [0032-33], [0041], [0051], [0058], [0060-61], [0067] of Nevoret), separating substantially all of the remaining loose powder particles from the abrasive article preform (pars. [0030], [0032], [0034] of Nevoret), wherein separating the remaining loose powder particles results in: at least one tortuous cooling channel extending at least partially through the abrasive article preform (pars. [0026], [0037], [0070-72]; internal structured channels of Nevoret have geometric cross-sections selected from a group consisting of polygonal, circular and irregular; the at least the polygonal and irregular cross-sectional shapes of Nevoret are equivalent to 
The Yoo reference provides evidence solid freeform fabrication techniques such as three-dimensional printing can produce structures having internal features, such as an axial channel and intersecting radial channels, by the repeated sequence of the steps: spreading vertically thin layers of loose powder; selectively depositing a fluid material in the loose powder to form solid regions and areas where loose powder remains; drying the solid regions to form a solid printed part; and, separating the printed part from the loose powder to form a full three-dimensional structure (See Abstract; col. 3, ll. 65-67; col. 4, ll. 4-6; col. 5, l. 65 – col. 6, l. 12; col. 6, ll. 29-33, 39-42; col. 8, l. 64 – col. 9, l. 3; col. 10, ll. 36-38, 42-49; FIGS. 6 and 8).  The Yoo reference provides additional evidence full three-dimensional structure containing internal axial and intersecting radial channels can be fabricated via three-dimensional printing.  
	Although Nevoret teaches step b) generates an abrasive article preform later recited in step c) (pars. [0026-29], [0033], [0041], [0051], [0058], [0060-61] of Nevoret), Nevoret does not 
	However, Doan teaches abrasive discs can be a separate structure that is affixed on a front face of a base plate, or the abrasive disc and base plate can form an integral and unitary structure (col. 4, ll. 10-13 of Doan). In particular, Doan teaches the abrasive disc comprises a planar body having a bond face that is bonded to the front face of the base plate, and an exposed abrasive face having embedded abrasive particles (col. 4, ll. 13-16 of Doan).  Before the effective filing date of the claimed invention a person having ordinary skill in the art would recognize and appreciate Nevoret and Doan are drawn generally to abrasive articles and their methods of manufacture. A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to fabricate the coated and bonded abrasive article, e.g., abrasive disc, of Nevoret as a unitary structure as taught by Doan. Given Nevoret teaches fabricating abrasive articles as a unitary structure via rapid tooling methods and solid free form manufacturing methods (pars. [0024-29] of Nevoret), there is a reasonable expectation a unitary structured abrasive disc of Doan (col. 4, ll. 10-16 of Doan) can be fabricated using any one of the methods taught by Nevoret. A person having ordinary skill in the art before the effective filing date of the claimed invention would find it obvious the resultant coated or bonded abrasive article, e.g., abrasive disc, of Nevoret would be a unitary structured abrasive article as Doan teaches. Hence, a person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify Nevoret using Doan’s teachings as a matter of design and/or engineering choice.

Referring to Applicant’s claim 26, Nevoret as modified by Doan teaches the abrasive particles comprise at least one of diamond particles or cubic boron nitride particles (par. [0061] of Nevoret).

Referring to Applicant’s claim 27, Nevoret as modified by Doan teaches the abrasive particles comprise metal oxide ceramic particles (par. [0061] of Nevoret).

Referring to Applicant’s claim 28, Nevoret as modified by Doan teaches the abrasive particles and the vitreous bond material have the same chemical composition (par. [0061] of Nevoret).
	
Referring to Applicant’s claim 29, Nevoret as modified by Doan teaches the vitreous bond abrasive article includes at least one cooling channel (pars. [0026], [0037], [0070-72]; FIGS. 11 and 12; the channels of Nevoret are equivalent to Applicant’s claim term “at least one cooling channel”).

Referring to Applicant’s claim 31, Nevoret as modified by Doan teaches the liquid binder precursor material comprises a liquid vehicle having a polymer dissolved or dispersed therein (par. [0058] of Nevoret).

Referring to Applicant’s claim 32, Nevoret as modified by Doan teaches the liquid binder precursor material comprises a liquid vehicle having an inorganic vitreous bond precursor dissolved or dispersed therein (pars. [0040], [0061] of Nevoret).

Referring to Applicant’s claim 33, Nevoret as modified by Doan teaches the inorganic vitreous bond precursor comprises a precursor of alpha alumina (par. [0061] of Nevoret).

Referring to Applicant’s claim 35, Nevoret as modified by Doan teaches the loose powder particles further comprise flow agent particles (par. [0057]; the fumed silica and zinc stearate particles of Nevoret are equivalent to Applicant’s claim term “flow agent particles”). 

Referring to Applicant’s claim 36, Nevoret as modified by Doan teaches step d) further comprises burning out the temporary binder material (pars. [0030], [0051], [0058]; the thermal methods for curing or post-curing of Nevoret are equivalent to Applicant’s claim term “burning”).

Referring to Applicant’s independent claim 44, Nevoret teaches a vitreous bond abrasive article precursor (See Abstract of Nevoret) comprising:
abrasive particles (par. [0061]; the diamond and cubic boron nitride particles of Nevoret are equivalent to Applicant’s claim term “abrasive particles”);
vitreous bond precursor particles (par. [0061]; the alpha-alumina particles of Nevoret are equivalent to Applicant’s claim term “vitreous bond precursor particles”), and 
wherein the vitreous bond abrasive article precursor further comprises at least one of:
at least one tortuous cooling channel extending at least partially through the vitreous bond abrasive article precursor (pars. [0026], [0037], [0070-72]; internal structured channels of Nevoret have geometric cross-sections selected from a group consisting of polygonal, circular 
at least one arcuate cooling channel extending at least partially through the vitreous bond abrasive article precursor (pars. [0026], [0037], [0070-72]; internal structured channels of Nevoret have geometric cross-sections selected from a group consisting of polygonal, circular and irregular; the at least the circular cross-sectional shape of Nevoret is equivalent to Applicant’s claim term “arcuate”).
	Although Nevoret teaches a vitreous bond abrasive article precursor (par. [0061] of Nevoret), Nevoret does not teach explicitly the vitreous bond abrasive article precursor is “a unitary body” according to Applicant’s claim language.
However, Doan teaches abrasive discs can be a separate structure that is affixed on a front face of a base plate, or the abrasive disc and base plate can form an integral and unitary structure (col. 4, ll. 10-13 of Doan). In particular, Doan teaches the abrasive disc comprises a planar body having a bond face that is bonded to the front face of the base plate, and an exposed abrasive face having embedded abrasive particles (col. 4, ll. 13-16 of Doan).  Before the effective filing date of the claimed invention a person having ordinary skill in the art would recognize and appreciate Nevoret and Doan are drawn generally to abrasive articles and their methods of manufacture. A person having ordinary skill in the art before the effective filing date of the claimed invention would be motivated to fabricate the coated and bonded abrasive article, e.g., abrasive disc, of Nevoret as a unitary structure as taught by Doan. Given Nevoret teaches fabricating abrasive articles as a unitary structure via rapid tooling methods and solid free form manufacturing methods (pars. [0024-29] of Nevoret), there is a reasonable expectation a unitary structured abrasive disc of Doan (col. 4, ll. 10-16 of Doan) can be fabricated using any 
The claim language “formed through an additive manufacturing process, and wherein at least one tortuous or arcuate cooling channels are formed through the vitreous bond abrasive article precursor during the additive manufacturing process, without any additional machining, using a binder jetting process comprising: successively dispensing an even layer of the abrasive particles and vitreous bond precursor particles mixture, jetting a temporary organic binder on the even layer the mixture of abrasive particles and vitreous bond precursor particles in a pattern, such that no organic binder is dispensed in each of the successive layers at a position, and wherein the pattern changes such that as each successive layer is deposited and jetted, the position with no organic binder forms the at least one tortuous or arcuate cooling channels” constitutes product-by-process claim language.  The structure implied by Applicant’s claimed process steps should be considered when assessing the patentability of said claimed limitations over the teachings of Nevoret, especially where Applicant’s claimed product can only be identified by said claimed process steps by which the claimed vitreous bond abrasive article precursor is made, or where Applicant’s claimed manufacturing process steps would be expected to impart distinctive structural characteristics to Applicant’s final claimed vitreous bond abrasive article precursor. MPEP 2113 [R-08.2017] (I) In the instant case, the vitreous bond abrasive article precursor of Nevoret is fabricated via printing methods (pars. [0026-29], [0032-33],  of Nevoret) that are identical or substantially identical to Applicant’s fabrication method (Applicant’s specification as originally filed, page 4, ll. 5-8; page 6, ll. 19-22; page 7, ll. 11-14; page 9, ll. 6-23).  The Yoo reference provides evidence solid freeform fabrication techniques such as three-dimensional printing can produce structures having internal features, such as an axial channel and intersecting radial channels, by the repeated sequence of the steps: spreading vertically thin layers of loose powder; selectively depositing a fluid material in the loose powder to form solid regions and areas where loose powder remains; drying the solid regions to form a solid printed part; and, separating the printed part from the loose powder to form a full three-dimensional structure (See Abstract; col. 3, ll. 65-67; col. 4, ll. 4-6; col. 5, l. 65 – col. 6, l. 12; col. 6, ll. 29-33, 39-42; col. 8, l. 64 – col. 9, l. 3; col. 10, ll. 36-38, 42-49; FIGS. 6 and 8).  The Yoo reference provides additional evidence full three-dimensional structure containing internal axial and intersecting radial channels can be fabricated via three-dimensional printing.  The resultant vitreous bond abrasive article precursor of Nevoret is also identical or substantially identical to Applicant’s claimed “vitreous bond abrasive article precursor”.  Likewise, Nevoret also teaches the vitreous bond abrasive article precursor contains internal structured channels having geometric cross-sections such as polygonal, circular and irregular (pars. [0026], [0037], [0070-72] of Nevoret) that are identical or substantially identical to Applicant’s claim language “at least one tortuous cooling channel” and “at least one arcuate cooling channel”.  When considering Nevoret’s teachings as a whole, Applicant’s claim limitation “formed through an additive manufacturing process, and wherein at least one tortuous or arcuate cooling channels are formed through the vitreous bond abrasive article precursor using binder jetting to successively dispense the organic binder on the abrasive particles and vitreous bond precursor particles in successive layers, such that no organic binder is 

Referring to Applicant’s claim 45, Nevoret as modified by Doan teaches the abrasive particles comprise at least one of silicon carbide (par. [0061] of Nevoret), boron carbide (par. [0061] of Nevoret) or metal oxide ceramic particles (par. [0061]; the alpha-alumina particles of Nevoret are equivalent to Applicant’s claim term “metal oxide ceramic particles”).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2006/0185255 A1 to Nevoret et al. (hereinafter “Nevoret”) in view of United States Patent No. 6,945,857 B1 to Doan et al. (hereinafter “Doan”) as applied to claim 1 above, and further in view of United States Patent No. 6,258,137 B1 to Garg et al. (hereinafter “Garg”).

Referring to Applicant’s claim 34, although Nevoret as modified by Doan teaches the abrasive particles disclosed therein are micron sized (par. [0061] of Nevoret), Nevoret does not teach explicitly the abrasive particles comprise “submicron ceramic particles” according to Applicant’s claim language.
However, Garg teaches CMP products comprising alpha alumina particles having a particle width of less than 50 nanometers (See Abstract of Garg). Garg teaches fine alpha alumina powder is widely used as a polishing or lapping abrasive (col. 3, ll. 27-30 of Garg).  Garg teaches the fine alumina powder can be mixed with a binder, applied as a coating MPEP 2144.04 [R-08.2017] (IV),(A)

(2) Response to Argument

First Ground of Rejection

The Rejection is Proper because Yoo is Analogous Art
Appellant asserts the Yoo reference is an improper reference for a 103 rejection.  Appellant asserts further while the Yoo reference is related to 3D printing technology, Yoo is specifically drawn to the medical field and thus not from the same field of endeavor as Applicant’s claimed invention.  Appellant asserts further yet the Yoo reference is not concerned with the problem faced by inventors of the present application.  Lastly, Appellant asserts the internal features taught by Yoo would not be useful for providing coolant to an abrading area of an abrasive article.
The Office disagrees.  First, the Yoo reference is identified as an evidentiary reference in the rejections of claims 25-29, 31-33, 35, 36, 44 and 45 under 35 USC 103 and claims 37-43 under 35 USC 103.  Appellant appears to have misunderstood how the Office relies on the teachings of the Yoo reference.  Second, the technical problem encountered is successfully fabricating abrasive articles having internal structures, such as channels, via 3-D printing technology.  Despite being classified in the medical arts, the Yoo reference pertains to said technical problem and provides a solution.  A person having ordinary skill in the art before the effective filing date of the present application would recognize the technical problem is not limited to either the abrasive arts or medical arts but rather encompasses generally 3-D printing technology.  Thus, a search of the prior art would include in general 3-D printing art. See MPEP 2141.01(a) [R-10.2019] (III)

The Rejection is Proper because Doan is Analogous Art
Appellant asserts the Doan reference specifically concerns coated abrasive discs, not bonded abrasive articles.  Appellant discusses at length the differences between coated abrasive and bonded abrasive articles and cites the Encyclopedia of Polymer Science and Engineering, Second Edition, Volume 1.  In particular, Appellant discusses the following aspects:
Different Structure
Appellant notes the Encyclopedia discusses coated abrasive articles are designed to have a more-or-less planar distribution of abrasive grains on a backing while bonded abrasive articles have a three-dimensional distribution of abrasive grain, bond and porosity.
Different Construction
Appellant notes coated and bonded abrasive articles are manufactured differently.  For instance, vitreous bond precursor of bonded abrasive articles require firing temperature range of 700-1500°C.  In contrast, subjecting a coated abrasive article to such firing temperature would result in the make and size coats, as well as the backing, to burn off.
The Doan Reference Does Not Teach Away from the Cited References
Appellant asserts the Doan reference teaches away from the claimed invention of independent claim 25.  Appellant asserts the Doan reference teaches a coated abrasive article in contrast to the bonded abrasive article taught by Nevoret.  Appellant asserts it is clear the Doan reference does not teach a bonded abrasive article.   
Nevoret Teaches or Suggests the Cited References
Appellant asserts neither the Doan nor Yoo references do not cure the deficiencies of Nevoret.  In particular, Appellant notes the Nevoret reference teaches a variety of rapid tooling 

The Office disagrees.  The Nevoret reference teaches the abrasive articles fabricated therein via 3-D printing technology may be coated abrasive articles or bonded abrasive articles (par. [0024] of Nevoret).  Nevoret alone teaches fabricating a unitary structure via 3-D printing technology (pars. [0030-44]; FIGS. 1-7 of Nevoret).  However, as Nevoret teaches fabricating coated and bonded abrasive articles via 3-D printing technology (par. [0024] of Nevoret), the Doan reference provides another example of how a bonded abrasive article can exhibit and possess a unitary structure (col. 4, ll. 10-16; col. 6, ll. 31-45 of Doan).  Despite the fact Doan teaches fabricating coated abrasive articles (col. 4, ll. 10-16 of Doan), Nevoret teaches fabricating via 3-D printing technology coated abrasive articles (par. [0024] of Nevoret).  Contrary to Appellant’s assertions, both Nevoret and Doan are drawn to abrasive arts and Doan is analogous art given Nevoret’s teachings encompass coated abrasive articles or bonded abrasive articles.
With respect to Appellant’s contention the Nevoret reference does not teach a binder jetting process, Appellant’s independent claims 37 and 38 are drawn to vitreous bond abrasive article precursors.  Neither independent claim 37 nor independent claim 38 recite claim limitations pertaining to “binder jetting” or any fabrication method.  Appellant’s reliance on the perceived fabrication method of the claimed vitreous bond abrasive article precursors is misplaced.
For these reasons, the Office respectfully requests the Board find the Doan reference is analogous art.
Independent Claim 25
Appellant asserts neither Yoo nor Nevoret teach or suggest the method of powder bed jetting recited in independent claim 25 or a method in general that allows for tortuous or arcuate channels to be formed.  As an example of binder jetting technique, Appellant discusses how LEGO® pieces are fabricated.  Appellant asserts while the Nevoret reference teaches various 3-D printing techniques, Nevoret neither teaches nor suggests binder jet printing.  Appellant asserts further despite the fact Nevoret illustrates various articles in FIGS. 8-19, and some with internal structures, Nevoret does not teach specifically which methods are utilized to fabricate said articles.  Appellant asserts those articles with curved internal structures must be made using the immersion bed method because it is not possible to deposit loose powder in a second layer that is wider than the first layer deposited.  For this reason, Appellant asserts the 3-D printing techniques taught by Nevoret cannot fabricate the resultant vitreous bond abrasive article according to Appellant’s independent claim 25.
The Office disagrees.  Appellant’s independent claim 25 does not recite “powder bed jetting” or any claim limitations drawn to a powder bed apparatus in general or powder bed components in particular.  Next, Appellant essentially asserts the Nevoret reference is inoperable for its intended purpose, that is, fabricating via 3-D printing abrasive articles exhibiting and possessing internal structures.  According to MPEP 716.07 [R-08.2012], affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Appellant has not provided an affidavit or declaration to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.  Appellant has only provided MPEP 716.01(C) [R-10.2019], arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Appellant’s remarks are not sufficient evidence to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.
For these reasons, the Office respectfully requests the Board maintain the rejection of claims 25-29, 31-33, 35, 36, 44 and 45 under 35 USC 103.

Independent Claim 44
With respect to independent claim 44, Appellant asserts none of the cited references, considered alone or in combination, teach or suggest forming a unitary vitreous bond abrasive article with tortuous or arcuate cooling channels using a binder jetting method.  Appellant relies on their remarks communicated in support or independent claim 25.
The Office disagrees.  Appellant’s independent claim 44 is drawn to vitreous bond abrasive article precursor.  Appellant’s independent claim 44 does not recite claim limitations pertaining to “binder jetting” or any fabrication method.  Appellant’s reliance on the perceived fabrication method of the claimed vitreous bond abrasive article precursors is misplaced.  Next, Appellant’s independent claim 44 does not recite “powder bed jetting” or any claim limitations drawn to a powder bed apparatus in general or powder bed components in particular.  Second, Appellant essentially asserts the Nevoret reference is inoperable for its intended purpose, that is, fabricating via 3-D printing abrasive articles exhibiting and possessing internal structures.  According to MPEP 716.07 [R-08.2012], affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Appellant has not provided an affidavit or declaration to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.  Appellant has only provided arguments made by counsel.  Lastly, according to MPEP 716.01(C) [R-10.2019], arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Appellant’s remarks are not sufficient evidence to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.
For these reasons, the Office respectfully requests the Board maintain the rejection of claims 25-29, 31-33, 35, 36, 44 and 45 under 35 USC 103.

Dependent Claims 26-29, 31-33, 35-36 and 45
Appellant asserts dependent claims 26-29, 31-33, 35, 36 and 45 either depend from independent claim 25 or independent claim 41.  Appellant relies on their remarks communicated in support of independent claim 25 and independent claim 41.
The Office disagrees.  Appellant’s independent claims 25 and 41 do not recite “powder bed jetting” or any claim limitations drawn to a powder bed apparatus in general or powder bed components in particular.  Next, Appellant essentially asserts the Nevoret reference is inoperable for its intended purpose, that is, fabricating via 3-D printing abrasive articles exhibiting and possessing internal structures.  According to MPEP 716.07 [R-08.2012], affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 MPEP 716.01(C) [R-10.2019], arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Appellant’s remarks are not sufficient evidence to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.
For these reasons, the Office respectfully requests the Board maintain the rejection of claims 25-29, 31-33, 35, 36, 44 and 45 under 35 USC 103.

Second Ground of Rejection

The Rejection is Proper because Yoo is an Analogous Reference
The Office disagrees.  First, the Yoo reference is identified as an evidentiary reference in the rejections of claims 25-29, 31-33, 35, 36, 44 and 45 under 35 USC 103 and claims 37-43 under 35 USC 103.  Appellant appears not aware how the Office relies on the teachings of the Yoo reference.  Second, the technical problem encountered is successfully fabricating abrasive articles having internal structures, such as channels, via 3-D printing technology.  Despite being classified in the medical arts, the Yoo reference pertains to said technical problem and provides a solution.  A person having ordinary skill in the art before the effective filing date of the present application would recognize the technical problem is not limited to either the abrasive arts or See MPEP 2141.01(a) [R-10.2019] (III)
The Office respectfully requests the Board find the Yoo reference is analogous art.

Nevoret Teaches or Suggests the Limitations of Independent Claims 37 and 38
Appellant asserts the claimed structural features recited in independent claims 37 and 38 are fabricated using a binder-jetting method, which imparts a detectable layered structure with distinctive structural features to the finished product.  Appellant asserts since neither Yoo nor Nevoret teach utilizing binder-jetting method, neither Yoo nor Nevoret cannot teach the resultant structure either.  Appellant asserts further yet as independent claims 37 and 38 recite product-by-process language and, in turn, distinctive structural features, the cited prior art of record must teach or suggest each and every claim limitation.
The Office disagrees.  As set forth in pages 3-7 of the Final Official action mailed June 17, 2020, the claim limitations “wherein the temporary organic binder is dispensed in a pattern on successive layers of vitreous bond precursor and abrasive particles” and “wherein the tortuous cooling channel is formed solely by partially overlapping areas in each of the successive layers that are free of dispensed temporary binder, such that when abrasive particles unbound by the temporary organic binder are removed, the tortuous cooling channel is exposed” constitute product-by-process language.  The structure implied by Applicant’s claimed process steps should be considered when assessing the patentability of said claimed limitations over the teachings of Nevoret, especially where Applicant’s claimed product can only be identified by said claimed process steps by which the claimed vitreous bond abrasive article precursor is made, or where Applicant’s claimed manufacturing process steps would be expected to impart distinctive MPEP 2113 [R-08.2017] (I) In the instant case, the vitreous bond abrasive article precursor of Nevoret is fabricated via printing methods (pars. [0026-29], [0032-33], [0038], [0040-41], [0051], [0058], [0060-61], [0067] of Nevoret) that are identical or substantially identical to Applicant’s fabrication method (Applicant’s specification as originally filed, page 4, ll. 5-8; page 6, ll. 19-22; page 7, ll. 11-14; page 9, ll. 6-23).  In addition, the Yoo reference provides evidence solid freeform fabrication techniques such as three-dimensional printing can produce structures having internal features, such as an axial channel and intersecting radial channels, by the repeated sequence of the steps: spreading vertically thin layers of loose powder; selectively depositing a fluid material in the loose powder to form solid regions and areas where loose powder remains; drying the solid regions to form a solid printed part; and, separating the printed part from the loose powder to form a full three-dimensional structure (See Abstract; col. 3, ll. 65-67; col. 4, ll. 4-6; col. 5, l. 65 – col. 6, l. 12; col. 6, ll. 29-33, 39-42; col. 8, l. 64 – col. 9, l. 3; col. 10, ll. 36-38, 42-49; FIGS. 6 and 8).  The Yoo reference provides additional evidence full three-dimensional structure containing internal axial and intersecting radial channels can be fabricated via three-dimensional printing.  The resultant vitreous bond abrasive article precursor of Nevoret is also identical or substantially identical to Applicant’s claimed “vitreous bond abrasive article precursor”.  When considering Nevoret’s teachings, Applicant’s claim limitation “wherein the temporary organic binder is dispensed in a pattern on successive layers of vitreous bond precursor and abrasive particles” does not impart distinctive structural characteristics.  Likewise, as Nevoret teaches the vitreous bond abrasive article precursor is fabricated via printing methods (pars. [0026-29], [0032-33], [0038], [0040-41], [0051], [0058], [0060-61], [0067] of Nevoret), and teaches further the resultant vitreous bond abrasive article precursor includes internal 
For these reasons, the Office respectfully requests the Board maintain the rejection of claims 37-43 under 35 USC 103.

Dependent Claims 39-43
Appellant asserts claims 39-43 depend from independent claim 38 and thus rely on their remarks communicated in support of independent claim 38.
The Office disagrees.  As set forth in pages 3-7 of the Final Official action mailed June 17, 2020, the claim limitations “wherein the temporary organic binder is dispensed in a pattern on successive layers of vitreous bond precursor and abrasive particles” and “wherein the tortuous cooling channel is formed solely by partially overlapping areas in each of the successive layers that are free of dispensed temporary binder, such that when abrasive particles unbound by the temporary organic binder are removed, the tortuous cooling channel is exposed” constitute product-by-process language.  The structure implied by Applicant’s claimed process steps should be considered when assessing the patentability of said claimed limitations over the teachings of Nevoret, especially where Applicant’s claimed product can only be identified by said claimed process steps by which the claimed vitreous bond abrasive article precursor is made, or where Applicant’s claimed manufacturing process steps would be expected to impart distinctive structural characteristics to Applicant’s final claimed vitreous bond abrasive article precursor.  MPEP 2113 [R-08.2017] (I) In the instant case, the vitreous bond abrasive article precursor of Nevoret is fabricated via printing methods (pars. [0026-29], [0032-33], [0038], [0040-41], [0051], [0058], [0060-61], [0067] of Nevoret) that are identical or substantially identical to Applicant’s fabrication method (Applicant’s specification as originally filed, page 4, ll. 5-8; page 6, ll. 19-22; page 7, ll. 11-14; page 9, ll. 6-23).  In addition, the Yoo reference provides evidence solid freeform fabrication techniques such as three-dimensional printing can produce structures having internal features, such as an axial channel and intersecting radial channels, by the repeated sequence of the steps: spreading vertically thin layers of loose powder; selectively depositing a fluid material in the loose powder to form solid regions and areas where loose powder remains; drying the solid regions to form a solid printed part; and, separating the printed part from the loose powder to form a full three-dimensional structure (See Abstract; col. 3, ll. 65-67; col. 4, ll. 4-6; col. 5, l. 65 – col. 6, l. 12; col. 6, ll. 29-33, 39-42; col. 8, l. 64 – col. 9, l. 3; col. 10, ll. 36-38, 42-49; FIGS. 6 and 8).  The Yoo reference provides additional evidence full three-dimensional structure containing internal axial and intersecting radial channels can be fabricated via three-dimensional printing.  The resultant vitreous bond abrasive article precursor of Nevoret is also identical or substantially identical to Applicant’s claimed “vitreous bond abrasive article precursor”.  When considering Nevoret’s teachings, Applicant’s claim limitation “wherein the temporary organic binder is dispensed in a pattern on successive layers of vitreous bond precursor and abrasive particles” does not impart distinctive structural characteristics.  Likewise, as Nevoret teaches the vitreous bond abrasive article precursor is fabricated via printing methods (pars. [0026-29], [0032-33], [0038], [0040-41], [0051], [0058], [0060-61], [0067] of Nevoret), and teaches further the resultant vitreous bond abrasive article precursor includes internal structured channels (pars. [0026], [0037], [0070-72] of Nevoret), Applicant’s claim limitation 
For these reasons, the Office respectfully requests the Board maintain the rejection of claims 37-43 under 35 USC 103.

Third Ground of Rejection
	Appellant asserts claim 34 depends from independent claim 25.  Appellant asserts the Garg reference does not remedy the deficit of Nevoret with respect to independent claim 25.
The Office disagrees.  Appellant’s remarks do not address the basis for the proposed further modification of the teachings of Nevoret as modified by Doan using the teachings of the Garg reference as set forth in pages 18-19 of the Final Official action mailed June 17, 2020.  Furthermore, Appellant’s independent claim 25 does not recite “powder bed jetting” or any claim limitations drawn to a powder bed apparatus in general or powder bed components in particular.  Next, Appellant essentially asserts the Nevoret reference is inoperable for its intended purpose, that is, fabricating via 3-D printing abrasive articles exhibiting and possessing internal structures.  According to MPEP 716.07 [R-08.2012], affidavits or declarations attacking the operability of a patent cited as a reference must rebut the presumption of operability by a preponderance of the evidence. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Appellant has not provided an affidavit or declaration to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.  Appellant has only provided arguments made by counsel.  Lastly, MPEP 716.01(C) [R-10.2019], arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Appellant’s remarks are not sufficient evidence to support the assertion the 3-D printing techniques taught by the Nevoret reference cannot fabricate the abrasive articles exhibiting internal structures as illustrated in FIGS. 8-19.
For these reasons, the Office respectfully requests the Board maintain the rejection of claim 34 under 35 USC 103.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ross J. Christie/
Assistant Examiner, Art Unit 1731
Conferees:
/Kaj K Olsen/Quality Assurance Specialist 1700                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.